Name: Decision of the EEA Joint Committee No 6/94 of 8 March 1994 amending Protocol 4 to the EEA Agreement, on rules of origin
 Type: Decision
 Subject Matter: European construction;  international trade;  economic geography;  Europe
 Date Published: 1994-04-14

 14.4.1994 EN Official Journal of the European Communities L 95/22 DECISION OF THE EEA JOINT COMMITTEE No 6/94 of 8 March 1994 amending Protocol 4 to the EEA Agreement, on rules of origin THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas it is necessary to take account of the fact that Switzerland is not participating in this Agreement, whereas maintaining the present degree of liberalization in preferential trade between the Contracting Parties to this Agreement and Switzerland is of common economic and administrative interest to all parties; whereas certain provisions of Protocol 4 to the said Agreement concerning the definition of origin criteria, the principles of territoriality and direct transport and the rules concerning the prohibition of drawback of, or exemption from, customs duties, need therefore to be amended; Whereas the rules of origin applicable to semimanufactures and articles of plastics of headings ex 3916 to 3921 of the Harmonized Commodity Description and Coding System HS resulting from addition homopolymerization provide either for a value limit of 50 % for all the non-originating materials used and of 20 % for all the non-originating materials of HS Chapter 39 used, or as an alternative a value limit of 25 % for all the non-originating materials used; whereas these rules cannot be satisfied for a number of specific types of metallized plastic foils because the semi-finished products required in their manufacture are not available in the EC-EFTA zone; whereas it appears appropraite to amend the rules of origin for the said products in order to authorize the use of certain specific types of non-originating plastic foils; Whereas the footnote contained in Appendix II to Protocol 4 derogating in respect of nuclear fuel elements from the origin rule applicable to HS Chapter 84 was valid only until 31 December 1993; whereas nuclear fuel elements of HS heading No 8401 manufactured from non-originating uranium enriched in the territory of the Contracting Parties do not yet satisfy the basic requirements of the rules of origin applicable to HS Chapter 84 and will probably not do so in the foreseeable future; whereas in the nuclear fuel industry contracts are concluded for long periods and well in advance of the date when supplies are commenced; whereas it is advisable to provide for legal certainty in this connection; whereas it appears appropriate to extend the derogation for another five years; Whereas, amendments to the rules of origin on liqueurs of HS heading No ex 2208, Mischmetall of HS heading No ex 2805 and furskins of HS heading No 4303 have been agreed between the Contracting Parties in the context of the Free Trade Agreements between the Community and the EFTA States and also between the EFTA States themselves; whereas Appendix II to Protocol 4 should be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 Articles 4, 10,13 and 15 to Protocol 4 shall be amended as set out in Annex I to this Decision. Article 2 Appendix II to Protocol 4 shall be amended as set out in Annex II to this Decision. Article 3 This Decision shall enter into force on the day all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 January 1994. Article 4 This Decision shall be published in the EEA section of, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 8 March 1994. For the EEA Joint Committee The President N. VAN DER PAS ANNEX I Protocol 4 shall be amended as follows: 1. In Article 4 the following paragraph shall be inserted: 1a. Notwithstanding paragraph 1, materials originating in Switzerland within the meaning of Protocol 3 to the EEC-Switzerland Free Trade Agreement or Annex B to the Convention establishing the European Free Trade Association shall be considered as originating materials.; 2. Article 4 (3) shall be replaced by the following: 3. Paragraphs 1, la and 2 shall apply except as provided in Article 5.; 3. Article 10 shall be replaced by the following: Article 10 Principle of territoriality 1. The conditions set out in Title II relative to the acquisition of originating status must be fulfilled without interruption in the EEA. For this purpose, the acquisition of originating status shall be considered as interrupted when goods which have undergone working or processing in the EEA have left the EEA whether or not operations have been carried out outside this territory, except as provided in Articles 11 and 12. 2. Notwithstanding paragraph 1; the acquisition of originating status shall not be considered as interrupted if EEA originating products have been exported from one Contracting Party to Switzerland and re-exported from there to a Contracting Party provided that the products have not undergone in Switzerland working or processing going beyond the insufficient operations listed in Article 5.; 4. Article 13 (1) shall be replaced by the following: 1. The preferential treatment provided for under the Agreement applies only to products, satisfying the requirements of this Protocol, which are transported within the EEA or Switzerland. However, products constituting one single consignment may be transported, through territories other than that of the EEA or Switzerland with, should the occasion arise, trans-shipment or temporary warehousing in such territories, provided that the products have remained under the surveillance of the customs authorities in the country of transit or of warehousing and that they have not undergone operations other than unloading, reloading or any operation designed to preserve them in good condition.; 5. Article 15 (1) shall be replaced by the following: 1. Non-originating materials or materials originating in Switzerland within the meaning of the EEC-Switzerland Free Trade Agreement or the Convention establishing the European Free Trade Association used in the manufacture of products originating in EEA within the meaning of this Protocol for which a proof of origin is issued or made out in accordance with the provisions of Title V shall not be subject in any of the Contracting Parties to drawback of, or exemption from, customs duties of whatever kind. ANNEX II In Appendix II the text of the headings set out hereafter shall read as follows: HS heading No Description of product Working or processing carried out on non-originating materials that confers originating status (1) (2) (3) or (4) ex 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % volume; spirits; liqueurs and other spirituous beverages:  Ouzo Manufacture from:  materials not classified within heading No 2207 or 2208 and  in which all the grapes or any material derived from grapes used must be wholly obtained Liqueurs and other spirituous beverages, containing added sucrose, invert sugar, eggs or egg yolk Manufacturing in which:  all materials used are classified within a heading other than that of the product. However, arrack may be used up to a limit of 5 % by volume and  all the grapes or any material derived from grapes used must be wholly obtained  Other Manufacture from:  materials not classified within heading Nos 2207 or 2208, and  in which all the grapes or any material derived from grapes used must be wholly obtained or  if all the other materials used are already originating, arrack may be used up to a limit of 5 % by volume ex Ch. 28 Inorganic chemicals; organic or inorganic compounds of precious metals, of rare-earth metals, of radioactive elements or of isotopes; except for heading Nos ex 2805, ex 2811, ex 2833 and ex 2840 for which the rules are set out below manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2805 Mischmetall  Manufacture by electrolytic or thermic treatment inwhich the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 3916 to 3921 Semi-manufactures and artricles of plastics; except for headings Nos ex 3916, ex 3917, ex 3920 and ex 3921, for which the rules are set out below:  Flat products, further worked than only surface-worked or cut into forms other than rectangular (including square), other products, further worked than only surface-worked Manufacture in which the value of any materials of Chapter 39 used does not exceed 50 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  Other:   Addition homopolymerization products Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product and  the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (1) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product   Other Manufacture in which ther value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (1) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price od the product ex 3916 and ex 3917 Profile shapes and tubes Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product, and  the value of any materials classified within the same heading as the product does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3920 lonomer sheet or film Manufacture from a thermoplastic partial salt which is a copolymer of ethylene and methacrylic acid partly neutralized with metal ions, mainly zinc and sodium Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3921 Foils of plastic, metallized Manufacture from highly transparent polyester foils with a thickness of less than 23 micron (2) Manufacture in which the value of all materials used does not exceed 25 % of the ex-works price of the product 4303 Articles of apparel, clothing accessories and other articles of furskin Manufacture from non-assembled tanned or dressed furskins of heading No 4302 (3) ex 8401 Nuclear fuel elements Manufacture in which all the materials used are classified within a heading other than that of the product (4) Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product (1) In the case of the products composed of materials classified within both on the other heading Nos 3901 to 3906, on the one hand, and within heading Nos 3907 to 3911, on the other hand, this restriction only applies to that group of materials which predominates by weight in the product. (2) The following foils shall be considered as highly transparent; foils, the optical dimming of which  measured according to ASTM-D 1003-16 by Gardner Hazemeter (i.e. Hazefactor)  is less than 2 %. (3) Until 31 October 1994 assembled skins of suzluki, grey Siberian squirrel, hamster, burunduki, pechaniky, pahmi, Chinese lamb and Chinese kid of HS heading No 4302 may be used. (4) This rule shall apply until 31 December 1998. Joint Statement concerning the origin rules following the entry into force of the EEA Agreement A. Goods which were exported before the entry into force of the EEA Agreement from one Contracting Party to another, on the basis of the EFTA Convention or the respective bilateral Free Trade Agreement between the Community and Austria, Finland, Iceland, Norway and Sweden, shall be considered as originating in the EEA. This does not apply to goods for which price compensation measures in accordance with Protocol 2 to the Free Trade Agreements between the Community and the individual EFTA States concerned and Annex D to the EFTA Convention, have been applied. B. The provisions of Titles V and VI of Protocol 4 to the EEA Agreement shall apply to proofs of origin issued within the context of that Protocol which, alongside the reference to EEA origin, include a reference to Community, Austrian, Finnish, Icelandic, Norwegian or Swedish origin within the meaning of Protocol 3 to the EEC-Switzerland Free Trade Agreement or Annex B to the EFTA Convention. C. The relevant non-published rulings concerning the applications of Protocol 3 to the Free Trade Agreements between the Community and Austria, Finland, Iceland, Norway and Sweden shall apply mutatis mutandis to Protocol 4 to the EEA Agreement. D. As a result of Switzerland's non-participation in the EEA, it is noted that Titles V and VI of Protocol 3 to the Free Trade Agreement between the Community and the EFTA States and Titles V and VI of Annex B to the EFTA Convention shall continue to apply to products originating in Switzerland within the meaning of those Agreements. E. This Joint Statement shall be published in the EEA section of, and the EEA supplement to, the Official Journal of the European Communities together with the decision regarding Protocol 4 to the EEA Agreement.